MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
                                                                           FILED
this Memorandum Decision shall not be                                 Oct 26 2017, 10:53 am

regarded as precedent or cited before any                                  CLERK
                                                                       Indiana Supreme Court
court except for the purpose of establishing                              Court of Appeals
                                                                            and Tax Court
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Troy D. Warner                                           Curtis T. Hill, Jr.
Deputy Public Defender                                   Attorney General of Indiana
South Bend, Indiana
                                                         Monika Prekopa Talbot
                                                         Supervising Deputy Attorney General
                                                         Indianapolis, Indiana


                                             IN THE
      COURT OF APPEALS OF INDIANA

Christopher Betts,                                       October 26, 2017
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         71A05-1705-CR-1154
        v.                                               Appeal from the St. Joseph Superior
                                                         Court
State of Indiana,                                        The Honorable Margot F. Reagan,
Appellee-Plaintiff                                       Judge
                                                         The Honorable Elizabeth A. Hardtke,
                                                         Magistrate
                                                         Trial Court Cause No.
                                                         71D04-1610-CM-5039



Crone, Judge.




Court of Appeals of Indiana | Memorandum Decision 71A05-1705-CR-1154 | October 26, 2017        Page 1 of 6
                                             Case Summary
[1]   Christopher Betts appeals his conviction, following a bench trial, for class A

      misdemeanor invasion of privacy. The sole issue presented for our review is

      whether the evidence is sufficient to support his conviction. Finding the

      evidence sufficient, we affirm.


                                 Facts and Procedural History
[2]   Betts and A.R. were in a relationship for ten years and have one daughter,

      H.B., born on September 4, 2006. The relationship ended, and on October 6,

      2014, the St. Joseph Circuit Court issued a protective order under cause number

      71C01-1409-PO-1190. The order prohibited Betts from “threatening to commit

      or committing acts of domestic or family violence, stalking or sex offenses

      against [A.R.] and the following designated family or household members …

      [H.B.] ….” State’s Ex. A. The order further ordered Betts “to stay away from

      the following place(s) that is/are frequented by [A.R.] and/or [A.R.’s] family or

      household members: … Martin Luther King Center.” Id. The sheriff served

      the order by hanging “a copy on door” at 3530 Northside Boulevard,

      Apartment 4, Betts’s last known address, on October 8, 2014. State’s Ex. B.


[3]   H.B. had been attending after-school care at the Martin Luther King Center

      since before the protective order was entered. A.R. provided a copy of the

      protective order and Betts’s picture to the center. In September 2015, Betts

      called A.R. and asked her if he could see H.B. for her birthday. A.R. discussed




      Court of Appeals of Indiana | Memorandum Decision 71A05-1705-CR-1154 | October 26, 2017   Page 2 of 6
      the protective order with Betts, and Betts knew that he was not permitted to see

      his daughter pursuant to the order.


[4]   On April 28, 2016, Betts went to the Martin Luther King Center during the

      after-school hours. The director of the center, Josephine Merriweather, asked

      Betts if she could help him. She noticed that Betts kept staring at the children

      through the window separating the lobby area from the gym where the children

      were playing. Betts told Merriweather that he was interested in lifting weights

      and perhaps a membership to the center. During their conversation, Betts kept

      looking through the window toward the children. Merriweather got a “funny

      feeling” and went to find her file containing a copy of the protective order and

      Betts’s picture. Tr. at 33. Merriweather then asked Betts if he was H.B.’s

      father. Betts responded, “Yes,” and stated, “I just want to see my daughter.”

      Id. Merriweather told Betts to leave or she would call the police. Betts exited

      the property.


[5]   Thereafter, the State charged Betts with one count of class A misdemeanor

      invasion of privacy for violating the protective order. Following a bench trial,

      the trial court found Betts guilty as charged and sentenced him to ninety days in

      the St. Joseph County Jail. This appeal ensued.


                                     Discussion and Decision
[6]   Betts contends that the State presented insufficient evidence to support his

      conviction. When reviewing a claim of insufficient evidence, we neither

      reweigh the evidence nor assess witness credibility. Bell v. State, 31 N.E.3d 495,

      Court of Appeals of Indiana | Memorandum Decision 71A05-1705-CR-1154 | October 26, 2017   Page 3 of 6
      499 (Ind. 2015). We look to the evidence and reasonable inferences drawn

      therefrom that support the conviction, and will affirm if there is probative

      evidence from which a reasonable factfinder could have found the defendant

      guilty beyond a reasonable doubt. Id. In short, if the testimony believed by the

      trier of fact is enough to support the conviction, then the reviewing court will

      not disturb it. Id. at 500.


[7]   To convict Betts of invasion of privacy, the State was required to prove that he

      knowingly or intentionally violated a protective order to prevent domestic or

      family violence issued under Indiana Code Chapter 34-26-5. See Ind. Code §

      35-46-1-15.1(1). A person engages in conduct “knowingly” if, when he engages

      in the conduct, he is aware of a high probability that he is doing so. Ind. Code

      § 35-41-2-2(a). Betts contends that there is insufficient evidence that he

      knowingly violated the protective order because the State failed to prove that he

      had knowledge of the existence of the protective order prohibiting him from

      going to the Martin Luther King Center, and further that there was no evidence

      that his daughter, H.B., was present at the Martin Luther King Center on the

      day in question. We find the first argument unpersuasive and the second

      argument irrelevant.


[8]   Regarding his first argument, the protective order issued here specifically

      provided that, in addition to staying away from A.R. and H.B., Betts was

      “ordered to stay away from the following place(s) that is/are frequented by

      [A.R.] and/or [A.R.’s] family or household members: … Martin Luther King

      Center.” State’s Ex. A. The State presented evidence that the protective order

      Court of Appeals of Indiana | Memorandum Decision 71A05-1705-CR-1154 | October 26, 2017   Page 4 of 6
      was served by copy service at Betts’s known legal address at the time it was

      issued.1 The trial court did not find credible Betts’s assertions that he was

      unaware of the protective order because he had moved from the Northside

      Boulevard address just prior to the issuance of the order. Indeed, the record

      indicates that the Northside Boulevard address is currently still listed by the

      Bureau of Motor Vehicles as Betts’s legal address. Further, A.R. testified that

      she spoke with Betts in 2015, that they discussed the protective order, and that

      Betts was aware of its existence. Again, the trial court did not find credible

      Betts’s claims that he had no idea he was prohibited from going to the Martin

      Luther King Center or even that his daughter attended after-school care at the

      facility. His evasive behavior while at the center undermines the credibility of

      his testimony and supports the trial court’s determination. The State presented

      substantial evidence of probative value from which the trier of fact could infer

      that Betts had knowledge of the protective order and its terms.


[9]   Moreover, contrary to Betts’s argument, the State was not required to prove

      that H.B. was present at the center when he went there. The protective order

      did not require that H.B. be present at the Martin Luther King Center for Betts

      to be in violation of the order by going to the center, as he admits to doing.

      Rather the protective order specifically states that Betts must stay away from the

      center as a place “frequented by” H.B. Id. Thus, any alleged lack of proof that



      1
        Betts complains that the State failed to prove that the sheriff complied with Indiana Trial Rule 4.1(B) and
      also mailed a copy of the protective order. We note that Indiana courts have held that proper service of an ex
      parte order is not required to prove that a respondent has knowledge of the order. Joslyn v. State, 942 N.E.2d
      809-11 (Ind. 2011).

      Court of Appeals of Indiana | Memorandum Decision 71A05-1705-CR-1154 | October 26, 2017            Page 5 of 6
       H.B. was present at the center when Betts went there is immaterial. Regardless,

       in addition to Betts’s admission that he went to the center on the afternoon in

       question, there was sufficient evidence from which a reasonable trier of fact

       could infer that H.B. was present at that time. The record indicates that H.B.

       had been attending the Martin Luther King Center for after-school care since

       before the protective order was issued and that Betts specifically went to the

       center during after-school hours. Betts himself testified that while he was at the

       center, he saw a child whom he believed to be his daughter waving to him

       through the lobby window.


[10]   We reject Betts’s invitation for us to reweigh the evidence and reassess witness

       credibility. The State presented sufficient evidence to support Betts’s conviction

       for invasion of privacy. Accordingly, we affirm the conviction.


[11]   Affirmed.


       Vaidik, C.J., and Mathias, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 71A05-1705-CR-1154 | October 26, 2017   Page 6 of 6